Citation Nr: 0414291	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased evaluation for dysthymic 
disorder with post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2. Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

The matter initially arose from rating decisions of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a rating decision dated in October 
1999, the RO increased the rating for the veteran's dysthymic 
disorder from 30 percent to 50 percent, effective October 30, 
1998.  In a rating decision dated in November 1999, the RO 
denied TDIU.  The veteran appealed these issues to the Board 
of Veterans' Appeals (Board).  In August 2001, the Board 
denied those issues.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
("the Court").  In an August 28, 2003 order, the Court 
vacated the issues on appeal for consideration of the 
veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  .  The VA's 
duty to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

A VCAA letter has not been issued with regard to the issues 
on appeal.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran's 
dysthymic disorder with PTSD has 
increased in severity or that the veteran 
is unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected dysthymic 
disorder with PTSD, he should submit such 
evidence.

2.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




